As filed with the Securities and Exchange Commission on April 6, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM F-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 LORUS THERAPEUTICS INC. (Exact name of Registrant as specified in its charter) Canada Not Applicable (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 2 Meridian Road, Toronto, Ontario, CanadaM9W 4Z7; telephone (416) 798-1200 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) DL Services Inc., 701 Fifth Avenue, Suite 6100, Seattle, Washington98104; telephone (206) 903-5448 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Elizabeth Williams Lorus Therapeutics Inc. 2 Meridian Road Toronto, Ontario CanadaM9W 4Z7 (416) 798-1200 Daniel M. Miller Dorsey & Whitney LLP Suite 1605, Pacific Centre 777 Dunsmuir Street Vancouver, British Columbia Canada V7Y 1K4 (604) 687-5151 Vanessa Grant McCarthy Tétrault LLP Suite 5300, TD Bank Tower Toronto Dominion Centre Toronto, Ontario M5K 1E6 (416) 601-7525 Approximate date of commencement of proposed sale to the public:As soon as practicable after the effective date of this registration agreement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.[] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common Shares (1) - Warrants (1) - Units - - US$17,500,000(3) US$1,248 Common Shares Underlying Placement Agent Warrants(2) - - US$1,050,000(3) US$75 Total - - US$18,550,000(3) US$1,323 Common shares and warrants will be issued as units, with each unit consisting of one common share of the Registrant and one half of one common share purchase warrant of the Registrant. Each whole common share purchase warrant of the Registrant will entitle the holder to purchase an additional common share of the Registrant in accordance with the terms and conditions of the common share purchase warrants. The common shares issuable upon exercise of the warrants are also being registered hereunder. Represents common shares that may be issued upon exercise of placement agent warrants to purchase common shares equal to 6% of the number of units sold in the offering to be issued to the placement agent. Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457 of the Securities Act of 1933. Pursuant to Rule 416(a) under the Securities Act of 1933, there is also being registered such indeterminate number of additional common shares as may be issued from time to time with respect to shares being registered hereunder as a result of stock splits, stock dividends or similar transactions. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to such Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED APRIL 6, 2010 LORUS THERAPEUTICS INC.
